Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF ARIZONA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                CHARITY TOWING & RECOVERY, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  3027 SOUTH 45TH STREET
                                  PHOENIX, AZ 85040
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  MARICOPA                                                        Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




                Case 2:20-bk-11598-PS                   Doc 1 Filed 10/20/20 Entered 10/20/20 07:43:40                                     Desc
Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                                                        Main Document    Page 1 of 34
Debtor    CHARITY TOWING & RECOVERY, LLC                                                               Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first subbox. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must
     check the second sub-box.                                   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B)
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                When                                  Case number
                                                  District                                When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                    Relationship
                                                  District                                When                              Case number, if known

                 Case 2:20-bk-11598-PS                       Doc 1 Filed 10/20/20 Entered 10/20/20 07:43:40                                    Desc
Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 2
                                                             Main Document    Page 2 of 34
Debtor   CHARITY TOWING & RECOVERY, LLC                                                            Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




                Case 2:20-bk-11598-PS                    Doc 1 Filed 10/20/20 Entered 10/20/20 07:43:40                                       Desc
Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                                                         Main Document    Page 3 of 34
Debtor    CHARITY TOWING & RECOVERY, LLC                                                           Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      October 20, 2020
                                                  MM / DD / YYYY


                             X   /s/ KELLY GUERRA                                                         KELLY GUERRA
                                 Signature of authorized representative of debtor                         Printed name


                                                                                                          Email Address of debtor
                                 Title   MEMBER




18. Signature of attorney    X   /s/ Allan D. NewDelman                                                    Date October 20, 2020
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Allan D. NewDelman 004066
                                 Printed name

                                 ALLAN D. NEWDELMAN, P.C.
                                 Firm name

                                 80 EAST COLUMBUS AVENUE
                                 PHOENIX, AZ 85012
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     602-264-4550                  Email address      anewdelman@adnlaw.net

                                 004066 AZ
                                 Bar number and State




                 Case 2:20-bk-11598-PS                 Doc 1 Filed 10/20/20 Entered 10/20/20 07:43:40                                        Desc
Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                                                       Main Document    Page 4 of 34
 Fill in this information to identify the case:

 Debtor name         CHARITY TOWING & RECOVERY, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          October 20, 2020                        X /s/ KELLY GUERRA
                                                                       Signature of individual signing on behalf of debtor

                                                                       KELLY GUERRA
                                                                       Printed name

                                                                       MEMBER
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




              Case 2:20-bk-11598-PS                            Doc 1 Filed 10/20/20 Entered 10/20/20 07:43:40                           Desc
                                                               Main Document    Page 5 of 34
 Fill in this information to identify the case:
 Debtor name CHARITY TOWING & RECOVERY, LLC
 United States Bankruptcy Court for the: DISTRICT OF ARIZONA                                                                                          Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 ARIZONA                                                         WITHHOLDING                                                                                              $22,000.00
 DEPARTMENT OF                                                   TAXES
 REVENUE
 TAX BANKRUPTCY
 & COLLECTIONS
 2005 NORTH
 CENTRAL AVENUE
 PHOENIX, AZ 85004
 BEACON FUNDING                                                  2017 DODGE 5500 Unliquidated                        $51,526.80                 $20,000.00                $31,526.80
 3400 DUNDEE                                                     (ALONG WITH
 ROAD                                                            2011 CENTURY 10
 SUITE 180                                                       SERIES
 NORTHBROOK, IL                                                  ROLLBACK)
 60062
 EASTERN FUNDING                                                 JUDGMENT                                                                                                 $73,418.00
 175
 BROADHOLLOW
 ROAD
 MELVILLE, NY
 11747
 EASTERN FUNDING                                                 2008 DODGE 5500                                     $72,452.00                  $2,500.00                $69,952.00
 175
 BROADHOLLOW
 ROAD
 MELVILLE, NY
 11747
 FAEZ MONA/ALL                                                   BREACH OF              Disputed                                                                        $292,590.00
 INTERSTATE                                                      CONTRACT SUIT
 TOWING




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                    Case 2:20-bk-11598-PS                            Doc 1 Filed 10/20/20 Entered 10/20/20 07:43:40                                             Desc
                                                                     Main Document    Page 6 of 34
 Debtor    CHARITY TOWING & RECOVERY, LLC                                                                     Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 INTERNAL                                                        ALL PROPERTY                                       $325,000.00                 $88,017.84              $236,982.16
 REVENUE SERVICE                                                 NOT OTHERWISE
 CENTRALIZED                                                     ENCUMBERED -
 INSOLVENCY                                                      TAX LIENS FOR
 OPERATIONS                                                      940, 941 AND
 PO BOX 7346                                                     INCOME
 PHILADELPHIA, PA                                                LIABILITY -
 19101-7346                                                      UNSECURED
                                                                 AMOUNT IS A
                                                                 PRIORITY CLAIM
 PROGRESSIVE                                                     SUBROGATION            Disputed                                                                        $107,255.00
 PREFERRED                                                       CLAIM
 INSURANCE CO
 C/O STANLEY
 HAMMERMAN ESQ
 3101 NORTH
 CENTRAL #1030
 PHOENIX, AZ 85012
 TBF FINANCIAL LLC                                               JUDGMENT                                                                                                 $35,635.00
 740 WAUKEGAN                                                    ENTERED IN 2018
 ROAD
 SUITE 404
 DEERFIELD, IL
 60015
 THE INDUSTRIAL                                                  WORKER'S COMP                                                                                          $421,635.45
 COMMISSION OF                                                   CLAIM
 ARIZONA
 800 WEST
 WASHINGTON
 STREET
 PHOENIX, AZ 85007




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                    Case 2:20-bk-11598-PS                            Doc 1 Filed 10/20/20 Entered 10/20/20 07:43:40                                             Desc
                                                                     Main Document    Page 7 of 34
 Fill in this information to identify the case:

 Debtor name            CHARITY TOWING & RECOVERY, LLC

 United States Bankruptcy Court for the:                       DISTRICT OF ARIZONA

 Case number (if known)
                                                                                                                                                                                       Check if this is an
                                                                                                                                                                                       amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                   12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                  $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                     $           119,038.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                    $           119,038.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                  $           457,498.96


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                     $            22,000.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                             +$           983,147.53


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                           $           1,462,646.49




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                 page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                          Best Case Bankruptcy
               Case 2:20-bk-11598-PS                                         Doc 1 Filed 10/20/20 Entered 10/20/20 07:43:40                                                                   Desc
                                                                             Main Document    Page 8 of 34
 Fill in this information to identify the case:

 Debtor name         CHARITY TOWING & RECOVERY, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.     BOK FINANCIAL                                           CHECKING                        0512                                     $5,085.00




           3.2.     WELLS FARGO BANK                                        CHECKING                        6681                                     $1,465.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $6,550.00
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case 2:20-bk-11598-PS                            Doc 1 Filed 10/20/20 Entered 10/20/20 07:43:40                                 Desc
                                                               Main Document    Page 9 of 34
 Debtor         CHARITY TOWING & RECOVERY, LLC                                                    Case number (If known)
                Name


           11b. Over 90 days old:                               100,000.00   -                          100,000.00 =....                             $0.00
                                              face amount                           doubtful or uncollectible accounts



 12.       Total of Part 3.                                                                                                                     $0.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                   Net book value of         Valuation method used   Current value of
                                                                                 debtor's interest         for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           DESK, COPIER, COMPUTERS, CHAIRS, PA
           SYSTEM                                                                          Unknown         DEBTOR'S OPINION                    $1,988.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                   $1,988.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
              Case 2:20-bk-11598-PS                           Doc 1 Filed 10/20/20 Entered 10/20/20 07:43:40                            Desc
                                                              Main Document    Page 10 of 34
 Debtor         CHARITY TOWING & RECOVERY, LLC                                                Case number (If known)
                Name


               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2010 DODBE 4500                                                   Unknown       DEBTOR'S OPINION                    $8,000.00


           47.2.     2007 FREIGHTLINER M2                                              Unknown       DEBTOR'S OPINION                    $9,000.00


           47.3.     2008 HINO 256ALP                                                  Unknown       DEBTOR'S OPINION                    $7,000.00


           47.4.     2008 FORD F-650                                                   Unknown       DEBTOR'S OPINION                    $4,000.00


           47.5.     2015 FORD F-650 (ALONG WITH THE
                     JERR-DAN 21' STEEL SHANK BED)                                     Unknown       DEBTOR'S OPINION                  $35,000.00


           47.6.     2008 DODGE 5500                                                   Unknown       DEBTOR'S OPINION                    $2,500.00


           47.7.     2017 DODGE 5500 (ALONG WITH 2011
                     CENTURY 10 SERIES ROLLBACK)                                       Unknown       DEBTOR'S OPINION                  $20,000.00


           47.8.     2013 DODGE 5500                                                   Unknown       DEBTOR'S OPINION                    $4,000.00


           47.9.     2006 FORD F-650                                                   Unknown       DEBTOR'S OPINION                  $12,000.00


           47.10
           .     1999 SPECO TOW TRAILER                                                Unknown       DEBTOR'S OPINION                    $2,000.00


           47.11
           .     2005 FORD F-350                                                       Unknown       DEBTOR'S OPINION                    $4,000.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           FORKLIFT                                                                    Unknown       DEBTOR'S OPINION                    $2,000.00


           ASSORTED TOOLS                                                              Unknown       DEBTOR'S OPINION                    $1,000.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
              Case 2:20-bk-11598-PS                           Doc 1 Filed 10/20/20 Entered 10/20/20 07:43:40                      Desc
                                                              Main Document    Page 11 of 34
 Debtor         CHARITY TOWING & RECOVERY, LLC                                               Case number (If known)
                Name




 51.        Total of Part 8.                                                                                          $110,500.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
                No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                   page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
              Case 2:20-bk-11598-PS                           Doc 1 Filed 10/20/20 Entered 10/20/20 07:43:40          Desc
                                                              Main Document    Page 12 of 34
 Debtor          CHARITY TOWING & RECOVERY, LLC                                                                      Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $6,550.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $1,988.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $110,500.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $119,038.00           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $119,038.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
               Case 2:20-bk-11598-PS                               Doc 1 Filed 10/20/20 Entered 10/20/20 07:43:40                                                Desc
                                                                   Main Document    Page 13 of 34
 Fill in this information to identify the case:

 Debtor name         CHARITY TOWING & RECOVERY, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)
                                                                                                                                              Check if this is an
                                                                                                                                              amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
         Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                    Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                Amount of claim             Value of collateral
                                                                                                                                                that supports this
                                                                                                                    Do not deduct the value     claim
                                                                                                                    of collateral.
 2.1   BEACON FUNDING                                 Describe debtor's property that is subject to a lien                   $51,526.80                $20,000.00
       Creditor's Name                                2017 DODGE 5500 (ALONG WITH 2011
       3400 DUNDEE ROAD                               CENTURY 10 SERIES ROLLBACK)
       SUITE 180
       NORTHBROOK, IL 60062
       Creditor's mailing address                     Describe the lien
                                                      PMSI
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2017                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8502
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
           No                                            Contingent
           Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative          Disputed
       priority.



 2.2   BEACON FUNDING                                 Describe debtor's property that is subject to a lien                     $8,520.16               $35,000.00
       Creditor's Name                                2015 FORD F-650 (ALONG WITH THE
       3400 DUNDEE ROAD                               JERR-DAN 21' STEEL SHANK BED)
       SUITE 180
       NORTHBROOK, IL 60062
       Creditor's mailing address                     Describe the lien
                                                      PMSI
                                                      Is the creditor an insider or related party?
                                                         No
       Creditor's email address, if known                 Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                            No
       2015                                              Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       8501
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                                Schedule D: Creditors Who Have Claims Secured by Property                                                  page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 2:20-bk-11598-PS                           Doc 1 Filed 10/20/20 Entered 10/20/20 07:43:40                                         Desc
                                                              Main Document    Page 14 of 34
 Debtor       CHARITY TOWING & RECOVERY, LLC                                                          Case number (if known)
              Name

            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 2.3    EASTERN FUNDING                               Describe debtor's property that is subject to a lien                      $72,452.00           $2,500.00
        Creditor's Name                               2008 DODGE 5500
        175 BROADHOLLOW
        ROAD
        MELVILLE, NY 11747
        Creditor's mailing address                    Describe the lien
                                                      LEASE WITH $1 PURCHASE OPTION -
                                                      DISGUISED PMSI
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        AUGUST, 2015                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        2374
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



        INTERNAL REVENUE
 2.4                                                                                                                           $325,000.00          $88,017.84
        SERVICE                                       Describe debtor's property that is subject to a lien
        Creditor's Name                               ALL PROPERTY NOT OTHERWISE
        CENTRALIZED                                   ENCUMBERED - TAX LIENS FOR 940, 941
        INSOLVENCY                                    AND INCOME LIABILITY - UNSECURED
        OPERATIONS                                    AMOUNT IS A PRIORITY CLAIM
        PO BOX 7346
        PHILADELPHIA, PA
        19101-7346
        Creditor's mailing address                    Describe the lien
                                                      TAX LIENS RECORDED BETWEEN 6/2015 &
                                                      2/2020
                                                      Is the creditor an insider or related party?
                                                         No
        Creditor's email address, if known                Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                           No
        2015-2020                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
            No                                           Contingent
            Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative         Disputed
        priority.



 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.              $457,498.96

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,

Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-11598-PS                           Doc 1 Filed 10/20/20 Entered 10/20/20 07:43:40                                      Desc
                                                              Main Document    Page 15 of 34
 Debtor       CHARITY TOWING & RECOVERY, LLC                                                    Case number (if known)
              Name

 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
              Case 2:20-bk-11598-PS                           Doc 1 Filed 10/20/20 Entered 10/20/20 07:43:40                                      Desc
                                                              Main Document    Page 16 of 34
 Fill in this information to identify the case:

 Debtor name         CHARITY TOWING & RECOVERY, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)
                                                                                                                                                            Check if this is an
                                                                                                                                                            amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                           12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.

       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                  $22,000.00         $22,000.00
           ARIZONA DEPARTMENT OF                                     Check all that apply.
           REVENUE                                                      Contingent
           TAX BANKRUPTCY &                                             Unliquidated
           COLLECTIONS                                                  Disputed
           2005 NORTH CENTRAL AVENUE
           PHOENIX, AZ 85004
           Date or dates debt was incurred                           Basis for the claim:
           2013-2018                                                 WITHHOLDING TAXES
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                          No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                        Yes



 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                   $73,418.00
           EASTERN FUNDING                                                             Contingent
           175 BROADHOLLOW ROAD                                                        Unliquidated
           MELVILLE, NY 11747                                                          Disputed
           Date(s) debt was incurred 2019
                                                                                   Basis for the claim:     JUDGMENT
           Last 4 digits of account number 0980
                                                                                   Is the claim subject to offset?           No   Yes

 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                 $292,590.00
           FAEZ MONA/ALL INTERSTATE TOWING                                             Contingent
                                                                                       Unliquidated
           Date(s) debt was incurred
                                                                                       Disputed
           Last 4 digits of account number      7895
                                                                                   Basis for the claim:     BREACH OF CONTRACT SUIT
                                                                                   Is the claim subject to offset?           No   Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                              page 1 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   25995                                           Best Case Bankruptcy
              Case 2:20-bk-11598-PS                           Doc 1 Filed 10/20/20 Entered 10/20/20 07:43:40                                                       Desc
                                                              Main Document    Page 17 of 34
 Debtor       CHARITY TOWING & RECOVERY, LLC                                                          Case number (if known)
              Name

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $18,009.42
           KELLY GUERRA                                                         Contingent
           2227 WEST OLLA CIRCLE                                                Unliquidated
           MESA, AZ 85202                                                       Disputed
           Date(s) debt was incurred N/A
                                                                             Basis for the claim:    INSIDER LOAN
           Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?         No    Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $107,255.00
           PROGRESSIVE PREFERRED INSURANCE
           CO                                                                   Contingent
           C/O STANLEY HAMMERMAN ESQ                                            Unliquidated
           3101 NORTH CENTRAL #1030                                             Disputed
           PHOENIX, AZ 85012
                                                                             Basis for the claim:    SUBROGATION CLAIM
           Date(s) debt was incurred 2019
           Last 4 digits of account number 1807                              Is the claim subject to offset?         No    Yes


 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $34,604.66
           RONALD GUERRA JR                                                     Contingent
           2227 WEST OLLA CIRCLE                                                Unliquidated
           MESA, AZ 85202                                                       Disputed
           Date(s) debt was incurred N/A
                                                                             Basis for the claim:    INSIDER LOAN
           Last 4 digits of account number N/A
                                                                             Is the claim subject to offset?         No    Yes

 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $35,635.00
           TBF FINANCIAL LLC                                                    Contingent
           740 WAUKEGAN ROAD                                                    Unliquidated
           SUITE 404                                                            Disputed
           DEERFIELD, IL 60015
                                                                             Basis for the claim:    JUDGMENT ENTERED IN 2018
           Date(s) debt was incurred 2015
           Last 4 digits of account number      1086                         Is the claim subject to offset?         No    Yes


 3.7       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $421,635.45
           THE INDUSTRIAL COMMISSION OF
           ARIZONA                                                              Contingent
           800 WEST WASHINGTON STREET                                           Unliquidated
           PHOENIX, AZ 85007                                                    Disputed
           Date(s) debt was
                                                                             Basis for the claim:    WORKER'S COMP CLAIM
           incurred MORE       THAN THREE YEARS AGO
           Last 4 digits of account number 0005                              Is the claim subject to offset?         No    Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                      related creditor (if any) listed?            account number, if
                                                                                                                                                   any
 4.1       BARBARA MARONEY ESQ
           29834 NORTH CAVE CREEK RD                                                                  Line     3.6
           SUITE 18-336
                                                                                                             Not listed. Explain
           CAVE CREEK, AZ 85331

 4.2       JAMES UGALDE ESQ
           2800 NORTH CENTRAL AVENUE                                                                  Line     3.1
           SUITE 1800
                                                                                                             Not listed. Explain
           PHOENIX, AZ 85004


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
              Case 2:20-bk-11598-PS                           Doc 1 Filed 10/20/20 Entered 10/20/20 07:43:40                                          Desc
                                                              Main Document    Page 18 of 34
 Debtor       CHARITY TOWING & RECOVERY, LLC                                                      Case number (if known)
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the      Last 4 digits of
                                                                                                 related creditor (if any) listed?            account number, if
                                                                                                                                              any
 4.3       KYLE HALLSTROM ESQ
           1221 EAST OSBORN ROAD                                                                 Line     3.2
           SUITE 101
                                                                                                        Not listed. Explain
           PHOENIX, AZ 85014


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                    Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.         $                     22,000.00
 5b. Total claims from Part 2                                                                       5b.    +    $                    983,147.53

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.         $                    1,005,147.53




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                            Page 3 of 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-11598-PS                           Doc 1 Filed 10/20/20 Entered 10/20/20 07:43:40                                      Desc
                                                              Main Document    Page 19 of 34
 Fill in this information to identify the case:

 Debtor name         CHARITY TOWING & RECOVERY, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal           Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                    State the name and mailing address for all other parties with
                                                                               whom the debtor has an executory contract or unexpired
                                                                               lease

 2.1.        State what the contract or                   VEHICLE STORAGE
             lease is for and the nature of               YARD LOCATED AT
             the debtor's interest                        1840 SOUTH COUNTRY
                                                          CLUB, MESA, AZ,
                                                          85210
                  State the term remaining                ENDS FEBRUARY 14,
                                                          2021 BUT HAS
                                                          RENEWAL TERMS             ALLEN CARPENTER
             List the contract number of any                                        1840 SOUTH COUNTRY CLUB
                   government contract                                              Mesa, AZ 85201


 2.2.        State what the contract or                   COMMERCIAL SPACE
             lease is for and the nature of               LEASE FOR 3027
             the debtor's interest                        SOUTH 45TH STREET,
                                                          PHOENIX, AZ, 85040
                  State the term remaining                3 YEARS
                                                                                    H&M ENTERPRISES
             List the contract number of any                                        4525 EAST UNIVERSITY DRIVE
                   government contract                                              PHOENIX, AZ 85034




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                              Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
              Case 2:20-bk-11598-PS                           Doc 1 Filed 10/20/20 Entered 10/20/20 07:43:40                                Desc
                                                              Main Document    Page 20 of 34
 Fill in this information to identify the case:

 Debtor name         CHARITY TOWING & RECOVERY, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      ACE TOWING &                      4106 SOUTH 7TH STREET                             FAEZ MONA/ALL                      D
             SALVAGE CORP                      PHOENIX, AZ 85040                                 INTERSTATE                         E/F       3.2
                                                                                                 TOWING
                                                                                                                                    G




    2.2      KELLY GUERRA                      2227 WEST GILA CIRCLE                             EASTERN FUNDING                    D
                                               MESA, AZ 85202                                                                       E/F       3.1
                                                                                                                                    G




    2.3      RONALD AND                        2227 WEST GILA CIRCLE                             FAEZ MONA/ALL                      D
             KELLY GUERRA                      MESA, AZ 85202                                    INTERSTATE                         E/F       3.2
                                                                                                 TOWING
                                                                                                                                    G




    2.4      RONALD                            2227 WEST GILA CIRCLE                             TBF FINANCIAL LLC                  D
             GUERRA JR.                        MESA, AZ 85202                                                                       E/F       3.6
                                                                                                                                    G




    2.5      SCOTT                             2202 EAST ROOSVELT ROAD                           PROGRESSIVE                        D
             GRANTHAM                          PHOENIX, AZ 85006                                 PREFERRED                          E/F       3.4
                                                                                                 INSURANCE CO
                                                                                                                                    G




Official Form 206H                                                        Schedule H: Your Codebtors                                          Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
              Case 2:20-bk-11598-PS                           Doc 1 Filed 10/20/20 Entered 10/20/20 07:43:40                           Desc
                                                              Main Document    Page 21 of 34
 Fill in this information to identify the case:

 Debtor name         CHARITY TOWING & RECOVERY, LLC

 United States Bankruptcy Court for the:            DISTRICT OF ARIZONA

 Case number (if known)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                         04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

           None.

       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                       Operating a business                               $294,804.00
       From 1/01/2020 to Filing Date
                                                                                                   Other


       For prior year:                                                                             Operating a business                               $566,510.00
       From 1/01/2019 to 12/31/2019
                                                                                                   Other


       For year before that:                                                                       Operating a business                               $452,994.00
       From 1/01/2018 to 12/31/2018
                                                                                                   Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

           None.

                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

           None.

       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply

4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy
              Case 2:20-bk-11598-PS                           Doc 1 Filed 10/20/20 Entered 10/20/20 07:43:40                                      Desc
                                                              Main Document    Page 22 of 34
 Debtor       CHARITY TOWING & RECOVERY, LLC                                                            Case number (if known)



    or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
    may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
    listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
    debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

           None.

       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

           None

       Creditor's name and address                               Describe of the Property                                      Date                  Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

           None

       Creditor's name and address                               Description of the action creditor took                       Date action was                  Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

           None.

               Case title                                        Nature of case             Court or agency's name and                Status of case
               Case number                                                                  address
       7.1.    FAEZ MONA ET AL v.                                BREACH OF                  SUPERIOR COURT                               Pending
               RONALD GUERRA JR. ET AL                           CONTRACT                   MARICOPA COUNTY                              On appeal
               CV2018-007895
                                                                                                                                         Concluded


       7.2.    EASTERN FUNDING LLC v.                            BREACH OF                  SUPERIOR COURT                               Pending
               CHARITY TOWING &                                  CONTRACT                   MARICOPA COUNTY                              On appeal
               RECOVERY LLC ET AL
                                                                                                                                         Concluded
               CV2019-010980

       7.3.    PROGRESSIVE INS. CO v                             SUBROGATION                SUPERIOR COURT                               Pending
               GRANTHAM ET AL                                    CLAIM                      MARICOPA COUNTY                              On appeal
               CV2019-011807
                                                                                                                                         Concluded


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

           None


 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
              Case 2:20-bk-11598-PS                           Doc 1 Filed 10/20/20 Entered 10/20/20 07:43:40                                           Desc
                                                              Main Document    Page 23 of 34
 Debtor        CHARITY TOWING & RECOVERY, LLC                                                               Case number (if known)




           None

               Recipient's name and address                      Description of the gifts or contributions                  Dates given                  Value


 Part 5:       Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

           None

       Description of the property lost and                      Amount of payments received for the loss                   Dates of loss   Value of property
       how the loss occurred                                                                                                                             lost
                                                                 If you have received payments to cover the loss, for
                                                                 example, from insurance, government compensation, or
                                                                 tort liability, list the total received.

                                                                 List unpaid claims on Official Form 106A/B (Schedule
                                                                 A/B: Assets – Real and Personal Property).

 Part 6:       Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

           None.

                Who was paid or who received                         If not money, describe any property transferred           Dates         Total amount or
                the transfer?                                                                                                                         value
                Address
       11.1.    ALLAN D NEWDELMAN PC
                80 EAST COLUMBUS
                AVENUE                                                                                                         AUGUST
                PHOENIX, AZ 85012                                                                                              28, 2020            $7,500.00

                Email or website address
                anewdelman@adnlaw.net

                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

           None.

       Name of trust or device                                       Describe any property transferred                   Dates transfers     Total amount or
                                                                                                                         were made                    value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

           None.

               Who received transfer?                            Description of property transferred or                     Date transfer    Total amount or
               Address                                           payments received or debts paid in exchange                was made                  value

 Part 7:       Previous Locations

14. Previous addresses
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
               Case 2:20-bk-11598-PS                          Doc 1 Filed 10/20/20 Entered 10/20/20 07:43:40                                Desc
                                                              Main Document    Page 24 of 34
 Debtor        CHARITY TOWING & RECOVERY, LLC                                                           Case number (if known)



    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


           Does not apply

                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

            No. Go to Part 9.
            Yes. Fill in the information below.


                 Facility name and address                       Nature of the business operation, including type of services          If debtor provides meals
                                                                 the debtor provides                                                   and housing, number of
                                                                                                                                       patients in debtor’s care

 Part 9:       Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

            No.
            Yes. State the nature of the information collected and retained.

17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

            No. Go to Part 10.
            Yes. Does the debtor serve as plan administrator?


 Part 10:      Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

           None
               Financial Institution name and                    Last 4 digits of         Type of account or          Date account was              Last balance
               Address                                           account number           instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred
       18.1.     WELLS FARGO BANK                                XXXX-6400                   Checking                 OCTOBER, 2019                          $0.00
                                                                                             Savings
                                                                                                                      - ACCT
                                                                                                                      BALANCE WAS
                                                                                             Money Market
                                                                                                                      $0.00
                                                                                             Brokerage
                                                                                             Other


19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
               Case 2:20-bk-11598-PS                          Doc 1 Filed 10/20/20 Entered 10/20/20 07:43:40                                    Desc
                                                              Main Document    Page 25 of 34
 Debtor      CHARITY TOWING & RECOVERY, LLC                                                             Case number (if known)




          None

       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


          None

       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

        None

       Owner's name and address                                      Location of the property             Describe the property                            Value
       VARIOUS                                                       1840 SOUTH COUNTRY                   NUMEROUS IMPOUNDED                         Unknown
       VARIOUS                                                       CLUB ROAD                            VEHICLES - A LIST CAN BE
                                                                     MESA, AZ 85201                       PROVIDED


 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

            No.
            Yes. Provide details below.

       Case title                                                    Court or agency name and             Nature of the case                   Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

            No.
            Yes. Provide details below.

       Site name and address                                         Governmental unit name and               Environmental law, if known      Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

            No.
            Yes. Provide details below.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case 2:20-bk-11598-PS                           Doc 1 Filed 10/20/20 Entered 10/20/20 07:43:40                                 Desc
                                                              Main Document    Page 26 of 34
 Debtor      CHARITY TOWING & RECOVERY, LLC                                                             Case number (if known)




       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

          None

    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
             None

       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       TIMOTHY REEDY                                                                                                              2013 TO THE
                    PO BOX 2539                                                                                                                PRESENT
                    CHANDLER, AZ 85224

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

              None


    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

              None

       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       TIMOTHY REEDY
                    PO BOX 2539
                    CHANDLER, AZ 85224

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

              None

       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

            No
            Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
              Case 2:20-bk-11598-PS                           Doc 1 Filed 10/20/20 Entered 10/20/20 07:43:40                                           Desc
                                                              Main Document    Page 27 of 34
 Debtor      CHARITY TOWING & RECOVERY, LLC                                                             Case number (if known)



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       KELLY LYNN GUERRA                              2227 WEST OLLA CIRCLE                               MEMBER                                100%
                                                      MESA, AZ 85202

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       RONALD GUERRA, JR.                             2227 WEST OLLA CIRCLE                               GENERAL MANAGER
                                                      MESA, AZ 85202



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


            No
            Yes. Identify below.


30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

            No
            Yes. Identify below.

               Name and address of recipient                     Amount of money or description and value of             Dates             Reason for
                                                                 property                                                                  providing the value
       30.1                                                                                                              BETWEEN
       .    RONALD GUERRA JR                                                                                             10/2/2019
               2227 WEST OLLA CIRCLE                                                                                     AND               OWNER
               MESA, AZ 85202                                    $35,440.03                                              9/28/2020         DISTRIBUTIONS

               Relationship to debtor
               GENERAL MANAGER


31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

            No
            Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

            No
            Yes. Identify below.

    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
              Case 2:20-bk-11598-PS                           Doc 1 Filed 10/20/20 Entered 10/20/20 07:43:40                                   Desc
                                                              Main Document    Page 28 of 34
 Debtor      CHARITY TOWING & RECOVERY, LLC                                                             Case number (if known)



 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         October 20, 2020

 /s/ KELLY GUERRA                                                       KELLY GUERRA
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         MEMBER

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
   No
   Yes




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
              Case 2:20-bk-11598-PS                           Doc 1 Filed 10/20/20 Entered 10/20/20 07:43:40                           Desc
                                                              Main Document    Page 29 of 34
                                                               United States Bankruptcy Court
                                                                          District of Arizona
 In re      CHARITY TOWING & RECOVERY, LLC                                                                            Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 KELLY LINN GUERRA                                                                                                               MEMBER
 2227 WEST GILA CIRCLE
 MESA, AZ 85202


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the MEMBER of the corporation named as the debtor in this case, declare under penalty of perjury that I have
read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date October 20, 2020                                                       Signature /s/ KELLY GUERRA
                                                                                            KELLY GUERRA

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy


              Case 2:20-bk-11598-PS                           Doc 1 Filed 10/20/20 Entered 10/20/20 07:43:40                                        Desc
                                                              Main Document    Page 30 of 34
                                                               United States Bankruptcy Court
                                                                       District of Arizona
 In re      CHARITY TOWING & RECOVERY, LLC                                                               Case No.
                                                                                Debtor(s)                Chapter    11

                                                                                                         Check if this is an
                                                                                                      Amended/Supplemental Mailing List
                                                                                                      (Include only newly added or
                                                                                                      changed creditors.)


                                                           MAILING LIST DECLARATION


            I, the MEMBER of the corporation named as the debtor in this case, do hereby certify, under penalty of perjury, that the

Master Mailing List, consisting of 2 sheet(s), is complete, correct and consistent with the debtor(s)' Schedules.




 Date:       October 20, 2020                                        /s/ KELLY GUERRA
                                                                     KELLY GUERRA/MEMBER
                                                                     Signer/Title

 Date: October 20, 2020                                              /s/ Allan D. NewDelman
                                                                     Signature of Attorney
                                                                     Allan D. NewDelman 004066
                                                                     ALLAN D. NEWDELMAN, P.C.
                                                                     80 EAST COLUMBUS AVENUE
                                                                     PHOENIX, AZ 85012
                                                                     602-264-4550 Fax: 602-277-0144




MML_Requirements_8-2018                                                                                                                  MML-3

Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy




              Case 2:20-bk-11598-PS                           Doc 1 Filed 10/20/20 Entered 10/20/20 07:43:40                  Desc
                                                              Main Document    Page 31 of 34
CHARITY TOWING & RECOVERY, LLC -


    }
    b
    k
    1
    {
    C
    r
    e
    d
    i
    t
    o
    A
    s
    M
    a
    x




ALLEN CARPENTER
1840 SOUTH COUNTRY CLUB
MESA AZ 85201


ARIZONA DEPARTMENT OF REVENUE
TAX BANKRUPTCY & COLLECTIONS
2005 NORTH CENTRAL AVENUE
PHOENIX AZ 85004


BARBARA MARONEY ESQ
29834 NORTH CAVE CREEK RD
SUITE 18-336
CAVE CREEK AZ 85331


BEACON FUNDING
3400 DUNDEE ROAD
SUITE 180
NORTHBROOK IL 60062


BRIAN HATCH ESQ
7405 EAST MONTE CRISTO
SUITE 201
SCOTTSDALE AZ 85260


EASTERN FUNDING
175 BROADHOLLOW ROAD
MELVILLE NY 11747


FAEZ MONA/ALL INTERSTATE TOWING



H&M ENTERPRISES
4525 EAST UNIVERSITY DRIVE
PHOENIX AZ 85034


INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATIONS
PO BOX 7346
PHILADELPHIA PA 19101-7346


JAMES UGALDE ESQ
2800 NORTH CENTRAL AVENUE
SUITE 1800
PHOENIX AZ 85004



        Case 2:20-bk-11598-PS   Doc 1 Filed 10/20/20 Entered 10/20/20 07:43:40   Desc
                                Main Document    Page 32 of 34
CHARITY TOWING & RECOVERY, LLC -



KYLE HALLSTROM ESQ
1221 EAST OSBORN ROAD
SUITE 101
PHOENIX AZ 85014


PROGRESSIVE PREFERRED INSURANCE CO
C/O STANLEY HAMMERMAN ESQ
3101 NORTH CENTRAL #1030
PHOENIX AZ 85012


TBF FINANCIAL LLC
740 WAUKEGAN ROAD
SUITE 404
DEERFIELD IL 60015


THE INDUSTRIAL COMMISSION OF ARIZONA
800 WEST WASHINGTON STREET
PHOENIX AZ 85007




       Case 2:20-bk-11598-PS   Doc 1 Filed 10/20/20 Entered 10/20/20 07:43:40   Desc
                               Main Document    Page 33 of 34
                                                               United States Bankruptcy Court
                                                                        District of Arizona
 In re      CHARITY TOWING & RECOVERY, LLC                                                           Case No.
                                                                                 Debtor(s)           Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for CHARITY TOWING & RECOVERY, LLC in the above captioned action, certifies that
the following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10%
or more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP
7007.1:



    None [Check if applicable]




 October 20, 2020                                                    /s/ Allan D. NewDelman
 Date                                                                Allan D. NewDelman 004066
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for CHARITY TOWING & RECOVERY, LLC
                                                                     ALLAN D. NEWDELMAN, P.C.
                                                                     80 EAST COLUMBUS AVENUE
                                                                     PHOENIX, AZ 85012
                                                                     602-264-4550 Fax:602-277-0144
                                                                     anewdelman@adnlaw.net




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                    Best Case Bankruptcy
              Case 2:20-bk-11598-PS                           Doc 1 Filed 10/20/20 Entered 10/20/20 07:43:40         Desc
                                                              Main Document    Page 34 of 34
